Bird, J.
(dissenting). In the light of the chancery practice as it existed in 1909, the legislature of that year provided—
“ That when an appeal is taken from an order sustaining or overruling a general demurrer the case shall, upon decision thereof by the Supreme Court, be remanded to the circuit court in chancery, and the complainant may *354amend his bill of complaint * * * within such time as the Supreme Court may prescribe, and the cause shall then be disposed of as though no appeal had been taken.”
This language is plain, simple, and unambiguous, and I am convinced that it means what it says — that, after a decision by this court, the case shall be remanded to the circuit court in chancery. The right is reserved to this court to prescribe the time in which the amendment shall be made, but clearly contemplates that the question of the amendment shall be disposed of in the trial court. If this is not the proper construction, what significance can be given to the closing words of the act, “ the cause shall then be disposed of as though no appeal had been made ” ? Under the construction given to the act by the Chief Justice, there would be nothing left to dispose of in the circuit court.
Taking this view of the statute, I think an order should be entered in this court giving complainant 30 days in which to move for an amendment in the circuit court, and the case should then be remanded to the county of Ma-comb and there be disposed of by the trial court under the rules of law.